F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            SEP 30 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JONATHAN T. GARRETT,

                Plaintiff-Appellant,

    v.                                                   No. 03-1357
                                                     (D.C. No. 97-Z-1217)
    C.A. STRATMAN, M.D., Chief                             (D. Colo.)
    of Medical Services, ADX-USP,
    Florence, Colorado,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before HENRY , MURPHY , and TYMKOVICH , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Jonathan T. Garrett appeals from the district court’s order granting

summary judgment in favor of C.A. Stratman, M.D. on Mr. Garrett’s claim that

Dr. Stratman was deliberately indifferent to Mr. Garrett’s serious medical needs

in violation of the Eighth Amendment. On appeal, Mr. Garrett argues that the

district court erred in granting the motion for summary judgment because

Dr. Stratman failed to promptly obtain an orthopedic consultation and failed to

expeditiously obtain a transfer for Mr. Garrett to have his shoulder surgery. We

review the district court’s grant of summary judgment de novo, applying the same

standard under Fed. R. Civ. P. 56(c) as the district court.   McKnight v. Kimberly

Clark Corp. , 149 F.3d 1125, 1128 (10th Cir. 1998).

       Initially, we note that   Mr. Garrett’s counsel failed to follow 10th Cir. R.

28.2(C)(2), which states: “[f]or each issue raised on appeal, all briefs must cite

the precise reference in the record where the issue was raised and ruled on.”

Mr. Garrett’s brief does not include any such record references. Mr. Garrett’s

counsel also failed to follow Fed. R. App. P. 30(a)(1) and 10th Cir. R. 30.1(A)(1).

These rules require that an appellant provide an appendix with the relevant docket

entries from the district court sufficient for considering and deciding the issues on

appeal. 10th Cir. R. 30.1(A)(1) incorporates the requirements for 10th Cir. R.

10.3, which indicates that the court need not remedy any failure by counsel to

designate an adequate record and that the court may decline to consider an issue


                                             -2-
when a party fails to provide a sufficient record for that issue. Finally,

Mr. Garrett’s counsel failed to follow Fed. R. App. P. 28(a)(9)(A), which states

that “[appellant’s] argument . . . must contain . . . appellant’s contentions and the

reasons for them, with citations to the authorities and parts of the record on which

the appellant relies.”

      In this case, the magistrate judge granted summary judgment on defendant’s

motion, but Mr. Garrett failed to include defendant’s motion or his response.

Mr. Garrett then filed objections to the magistrate’s recommendation, but he

failed to include those as well. As a result, we cannot properly review all of the

arguments raised by Mr. Garrett in his appeal.

      Mr. Garrett appears to argue that the fact that he must defend himself in a

penitentiary setting supports his position that he was harmed by the delay in

obtaining an orthopedic consultation because he could no longer receive

reparative surgery. See Aplt’s Br. at 4, 6-7. Because it is not clear from

Mr. Garrett’s brief or the record whether Mr. Garrett raised this issue before the

district court, we will not consider it on appeal. See Fed. R. App. P. 30(a)(1);

10th Cir. R. 30.1(A)(1).

      Mr. Garrett also states in his brief: “[t]he next point is that the Defendant

Garrett throughout his deposition complained of a disability in his shoulder.”

Aplt. Br. at 7. There is no analysis following this statement that explains how


                                          -3-
this statement supports Mr. Garrett’s position on appeal. Accordingly, this

argument is waived.   See Fed. R. App. P. 28(a)(9)(A);   Adler v. Wal-Mart Stores,

Inc. , 144 F.3d 664, 679 (10th Cir. 1998) (“Arguments inadequately briefed in the

opening brief are waived.”).

      With respect to Mr. Garrett’s remaining issues, having reviewed the briefs,

the record, and the applicable law, we conclude that the district court correctly

decided this case. We therefore AFFIRM the judgment for the same reasons

stated by the district court in its Order and Judgment of Dismissal filed on

July 28, 2003.

                                                     Entered for the Court



                                                     Robert H. Henry
                                                     Circuit Judge




                                          -4-